Title: From George Washington to Jonathan Boucher, 21 May 1772
From: Washington, George
To: Boucher, Jonathan



Dear Sir,
Mount Vernon May 21st 1772

Inclination having yielded to Importunity, I am now, contrary to all expectation under the hands of Mr Peale; but in so grave—so sullen a Mood—and now and then under the influence of Morpheus, when some critical strokes are making, that I fancy the skill of this Gentleman’s Pencil, will be put to it, in describing to the World what manner of Man I am. I have no doubt of Mr Peales meeting with very good Incouragement in a Tour to Williamsburg; for having mentioned him to some Gentlemen at our Court, they seem desirous of employing him in his way down.
Your excuse for denying us the pleasure of your Company with Governr Eden & Lady, thô not strictly warranted by Scripture, is nevertheless highly admissable, and I sincerely congratulate you upon the prospect of happiness; as I think there is a fair Field of it opening to your view, from the judiciousness of your choice—Whether Mrs Washington ever stretches as far as An⟨mutilated⟩ot, we shall certainly take som⟨mutilated⟩ppertunity of making y⟨mutilated⟩n this occasion[.] In the meanwhile with Compliments to yr self & Miss Boucher in which she joins I am with very sincere regard Dr Sir Yr Most Obedt Servt

Go: Washington

